Decree Nisi

And now, this January 14, 1957, upon consideration of the foregoing case,, it is ordered, adjudged and decreed as follows:
1. Defendant, Stephen J. Kovrak, is hereby permanently enjoined, in the County of Philadelphia, from practicing law; from holding himself out to the public as being entitled to practice law; from using or advertising the title of lawyer, attorney-at-law, attorney and counsellor-at-law, counsellor, or the equivalent in any language, in such manner as to convey the impression that he is a practitioner of the law of this or any other State, nation, country or land; or in any manner from advertising that he, alone or together with other persons, has, owns, conducts or maintains a law office, or a law and collection office of any kind for the practice of the law of this 'or any other State, nation, country or land; without having hereafter been duly and regularly admitted to practice law in a court of record of the County of Philadelphia in accordance with the regularly established rules governing such admissions.
2. Defendant shall pay the costs.